In an action for divorce, defendant appeals, as limited by his brief, from (1) two orders of the Supreme Court, Westchester County, entered on September 23, 1974 and September 30, 1974 respectively, each of which granted plaintiff’s motion inter alla for temporary alimony, child support and counsel fees, and (2) from so much of a third order of the same court, entered October 18, 1974, as, upon reargument, adhered to the original determination. Appeals from the first two above-mentioned orders dismissed as academic. Those orders were superseded by the latter order. Order entered October 18, 1974 modified by adding thereto, at the end thereof, the following: "except that the" award of temporary alimony and child support is reduced to the amount of $100 per week and the award of counsel fees is reduced to a total of $500, payable in installments of $250 each.” As so modified, order affirmed insofar as appealed from, without costs. In our opinion the modification here ordered more readily accords with the rights of the parties as they appear from the papers submitted. Martuscello, Acting P. J., Latham, Cohalan, Christ and Shapiro, JJ., concur.